DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II and Species II-a with traverse in the reply filed on 8/31/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. 

Claim Interpretation
The examiner notes that claims 11-20 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation: “… being rotatably positioned on the table such that the at least one tabletop is rotatable about the central axis between a docked position and an undocked position” is unclear. 
The claim does not specify anything about, for instance: docking mechanisms of the at least one tabletop and the table. It is unclear how the at least one tabletop is capable of being rotatably positioned on the table such that the at least one tabletop is rotatable about the central axis between a docked position and an undocked position. 
The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. 
The same applies to for instance but not limited to: the recitation: “when the at least one tabletop is in the docked position” in claim 12; “a status of the at least one instrument;” in claim 13 (the word “or” means a status of at least one tabletop is optional), entire claim 14 (the word “or” means communication with at least one of the robotic device is optional), “a docked status of the at least one tabletop, an undocked status of the at least one tabletop, or a transition between docked and undocked statuses of the at least one tabletop” in claim 20, etc.  
Regarding claim 11, the recitation: “… the at least one tabletop being configured to carry at least one instrument” is unclear. It is unclear how the at least one tabletop is structurally capable of carrying the at least one instrument. The examiner further notes that the “at least one instrument” is not a positively claimed subject matter. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device with other unclaimed element(s).
Regarding claim 11, it is unclear if applicant intends to positively claim: (a) “at least one instrument,” as part of the claimed subject matter. 
Claim 11 is drafted in a way that (a) is not required to be elements of the instant invention. While applicant may intend for (a) to be an element(s) of the invention, there is no requirement for (a) to be an element(s) of the instant invention/system. The element (a) can be an element of a separate system(s) to which the claimed system is or may be operably connected to in use intended by applicant. 
If applicant intends for such structure(s) to be considered an element(s) of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the element (a) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed “at least one instrument.” The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed element(s). 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Any further references to the at least one instrument (e.g.: the robotic device limitation referencing the at least one instrument) were not given patentable weight even if those references further limit the unclaimed. 
Regarding claim 11, the limitation: “robotic device” is unclear. The limitation is not further structurally defined as being robotic. The word robotic implies (rather explicitly) something that should include mechanical/movable components. It is unclear how the limitation can be labeled “robotic.” It is unclear how the limitation is structurally capable of accessing some instrument carried by the at least one tabletop. 
It should be noted that one is not required to use the claimed device in the same manner as intended by applicant. The "configured to…" clauses in claim 11 are generally narrative and do not further structurally limit the claimed device. Claim 11 is replete with narrative intended use phrases that do not further structurally define the claimed device. Same applies to but not limited to “grippable by a user's hand for receiving a force exerted by the user's hand to move the tabletop between the docked position and the undocked position… to take the at least one instrument offline in response to the sensor detecting contact or proximity between the at least one handle and the user's hand for a predetermined amount of time” in claim 13. 
*Note: Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
Regarding claim 11, the “when” clause is unclear. It is not clear if the limitation following the phrases “when…” are part of the invention. The "when phrase” renders much of the wherein clauses optional. 
The examiner suggests applicant amend claim 11 or 12 and positively recite a controller (*see above) the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process step(s).
	Regarding claim 13, the at least one indicator limitation is unclear. The claimed indictor is not further structurally defined with any specific structural elements. It is unclear how the recited indicator is structurally capable of indicating something, let alone providing a discernible indication of a status of at least one of the at least one tabletop or the at least one instrument. As opposed to a sensor, a phrase indicator does not set forth any mechanical/electrical capabilities. Claim 15 does not cure the deficiency. Even if claim 16 is read into claim 13, a light source, per se, cannot perform the functional recitations recited in the claims. Furthermore, it is not clear what status is being referenced (operational status, etc.) by the phrase “status.”
	Furthermore, clearly, the user’s hand is not part of the claimed subject matter. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device. 
	Claim 19 is unclear. It is unclear how the claim is further limiting of claim 13. Claim 13 clearly includes the feature recited in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luoma (US 20040134750). 
Regarding claims 11-16, 19 and 20, Luoma discloses an automated laboratory system comprising a table (Fig. 6: 92/97 or Fig. 7: 136), and a top (Fig.6: 96 or Fig.7: 168) movable mounted to the table between multiple positions and which carries an instrument (container), and a robotic device (either the probe or barcode reader) which accesses the instrument. 
Luoma discloses a diagnostic system with a handling system that has a loading bay to receive and hold a plurality of carriers (abstract). An identification device is configured to identify an identifying feature of the carriers to determine the type of contents loaded on each carrier (id.). A transporter transports the carriers from the loading bay to a first or second location depending on the determined type of contents on each carrier. The transporter has random access to the plurality of carriers in the loading bay. A diagnostic process is conducted using the contents. A carrier, such a for reagents, has one or more holding portions, at least one of which can be rotated with respect to the body of the carrier for mixing or stirring the contents of a container coupled therewith. Also, a retention member can be associated with a positioning device, such as a carousel, to lock and unlock the carrier with respect thereto.
[0014] A a carrier includes at least one container holding portion that is configured for holding a container with a fluid substance, such as the samples or reagents. Preferably the carrier is configured to carry reagents, and may include a stirring member for moving at least one of the holding members with respect to the body of the carrier. The stirring member can include a first engagement portion that is engageable with a second engagement portion of the diagnostic analyzer for moving the container held by the holding portion with respect to the body of a carrier. This movement is preferably in response to relative motion between the carrier body and the second engagement portion. A plurality of holding portions can be provided on the carrier, and preferably fewer than all the holding portions are associated with the first engagement portion such that less than all of the containers are moved with respect to the body. This movement preferably provides for mixing or stirring the contents of the container. In a preferred embodiment, the first engagement member is configured for rotating the container that is associated therewith. The engagement member can be rotatable and configured to roll against the second engagement member. In one embodiment, the first engagement member includes a gear that is configured for meshing with teeth of the second engagement member, or a friction wheel that is in frictional engagement with the second member. In an embodiment in which the carriers are mounted on a carousel, the second engagement member can include a ring gear or friction wheel disposed adjacent a moveable portion of the carousel to mesh with the gear of or contact the friction wheel on the carrier. Thus, as the carousel rotates around the ring gear or friction wheel, the carrier gear or friction wheel causes a rotation of the container mounted therewith. The ratio between the ring gear and the carrier gear can be made at an integer to facilitate the reading of a bar code located on the reagent bottle when the reagent carriers are removed from the reagent carousel.
	[0017] The preferred positioning device is a rotatably driven carousel that is driven to provide access to the contents of the carrier by the diagnostic module. An activation member of the preferred embodiment is operably associated with the transporter for releasing the carrier upon contact between the transporter and the activation member. A carrier-locking member is preferably configured for moving with respect to the carousel in association with the carrier to lock and unlock the carrier. The activation member is preferably displaced by the transporter to move the carrier-locking member to cause the locking and/or unlocking of the carrier. Preferably, the locking member displaces the carrier with respect to the carousel to move the carrier into a locked position. The carousel is preferably rotatable or otherwise movable with respect to the activation member, and the locking member is preferably mounted to the carousel. The activation and the locking member are disposed such that the activation member in the inactive position does not interfere with the locking member during the carousel rotation.
[0034] A robotic device is provided to transport the carriers to and from the loading rack and to and from a carrier positioner adjacent the diagnostic module(s). The robotic device has an arm, which is controlled by a programmable computer, moving the carriers as required for testing and retesting. The system includes software that allows users to flexibly configure rules or criteria for retesting samples. These rules can also be utilized to change to another type of test depending on the results of a previous test. This can be a very cost effective approach that when utilized minimizes operator involvement in real time. The system also includes a software capability that can suspend the operation of the sampler handler in the event the user decides to change the test request(s) for a particular sample after loading the carrier.
	[0050] The transporter 50 is capable of lifting a carrier 40 a height just slightly more than the total height of the carrier 40 holding a tube 42 in the loading rack 30. The vertical motion of the transporter 50 is created by a lead screw 90 driven by a stepping motor 92. The robot transporter 50 can also rotate a carrier 40 through a 210 degree range of motion between positions for barcode reading, access to carrier slots, access to a carrier positioner 80, and access to a reagent storage location. The rotational motion of the transporter 50 is provided by a spline shaft 96 coupled to a stepping motor 97. The spline shaft 96 allows the robotic arm 52 to move vertically while maintaining accurate angular positioning. Although the preferred embodiment includes specific means to move the robotic transporter, it is understood by a person skilled in this art that other means could be used to move the transporter 50.
[0054] The robot transporter 50 includes nine sensors for monitoring the correct operation of the system. Due to the unique value and hazards of the biological samples being transported, a high degree of capability to monitor and verify the operation of the transporter 50 is important. A first reflective sensor 102 on the transporter 50 is used to determine the presence of a carrier 40 in a tray 35 or slot 32. A second (carrier slot alignment) sensor 104 is used to verify correct alignment between the transporter 50 and the carrier slots on the loading rack for pick up and placement of the carriers. A third (carrier positioner alignment) sensor 106 is used to verify alignment between the transporter and the openings 86 in the positioner 80. A fourth reflective sensor 107 is used to determine if a carrier 40 is present on the positioner 80. The horizontal, rotational, and vertical motions of the transporter 50 are monitored by fifth, sixth, and seventh sensors 108,110,112. An eighth sensor 114, positioned with the rotational motion sensor 110, is used to verify the correct rotational position of the robotic arm 52. Located on the robotic arm 52 is a ninth sensor 116 used to verify that the carrier 40 is properly engaged in the arm 52 for safe transport. Although the preferred embodiment includes the above-described nine sensors, it is understood by a person skilled in this art that other means could be used to monitor and verify the operation of the transporter 50 and the robotic arm 52. Or [0069] Referring to FIG. 7, another embodiment of a diagnostic analyzer system includes a loading bay 120 with a loading tray, which is configured to receive both sample and reagent containers 122,124. To insure stability of samples and reagents refrigeration may be included in the loading tray area. Preferably, the sample and reagent containers 122,124 are held in sample and reagent carriers 126,128, respectively. Robotic transporter 130 is configured for linking to and transporting both the sample and reagent carriers 126,128. The robot transporter 50 can rotate a carrier 40 through a 210 degree range of motion between positions for barcode reading, access to carrier slots, access to a carrier positioner 80, and access to the reagent storage location. The transporter 130 preferably has random access to any of the sample carriers 126 or reagent carriers 128, regardless of where they are positioned in the loading bay 120. In FIG. 7, the reagent carriers 128 are shown in groups to the right of the sample carriers 126, but the preferred transporter 130 and loading bay 120 can accommodate the carriers 126,128 in any position and in any order, even with reagent carriers 128 interspersed between sample carriers 120. In an alternative embodiment, however, separate bays are provided for sample carriers 126 and reagent carriers 128. [0074] An engagement portion, such as gear 170, is coupled or otherwise associated with holding portion 152, such that the gear 170 is drivable by a member external to the carrier body 150 to rotate holding portion 152. Preferably, the gear 170 is connected by a shaft 172 to the rotatable holding portion 152, as shown in FIG. 10. In an alternative embodiment, a different type of engagement portion can be used, or an on-board drive, such as a motor, can be mounted to the reagent carrier body 150. Although in the preferred embodiment, only one of the holding portions is rotatable or movable with respect to the carrier 128 for producing the stirring in the reagent containers 124, in other embodiments, more than one of the holding portions can be rotatable and more than one can be associated with the gear 170 for driving the motion relative to the carrier body. 
Luoma does not explicitly disclose that the robotic device is proximate to the handling system. 
The examiner notes that the phrase “proximate” can mean closest in relationship, i.e. almost immediate or juxtaposed. Instant claim also does not clearly define any specific working distance between the claimed robotic device and the claimed storage system. Furthermore, the device of Luoma would not function as disclosed unless the robotic device of Luoma is provided on the handling/diagnostic device, i.e. not remote.
The examiner respectfully asserts that it is inherent or at least obvious that the Luoma’s robotic device is proximate to the handling/diagnostic device. In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention to place the robotic device juxtaposed or proximate to the handling/diagnostic device, since rearrangement of parts or the change in configuration of an invention only involves routine skill in the art. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798


/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
12/15/2022